DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, line 15 recites the limitation “from a backwards mode” it should read --from the backwards mode--.
Claim 1, line 15 recites the limitation “to a forward mode” it should read --to the forward mode--.
Claim 2, line 15 recites the limitation “from a backwards mode” it should read --from the backwards mode--.
Claim 2, line 15 recites the limitation “to a forward mode” it should read --to the forward mode--.
Claim 4, line 15 recites the limitation “from a backwards mode” it should read --from the backwards mode--.
Claim 4, line 15 recites the limitation “to a forward mode” it should read --to the forward mode--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coil spring" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the driving direction" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the driving direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the coil spring" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the driving direction" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the driving direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the coil spring" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the backwards mode" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the coil spring" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the driving direction" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the driving direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the method of driving a wheelchair power apparatus for electronic driving conversion comprising the steps of: driving a wheelchair forwards while a steering unit mounted at an end of an operation handle rotates at a predetermined angle when a rider pulls the operation handle toward his or her chest, wherein a driving speed increases as a rotation angle of the steering unit increases gradually;
when the rider removes the power to pull the operation handle during forward driving, returning the operation handle to its original position by restoring power of the coil spring 
changing the driving direction from a forward mode to a backward mode or from a backward mode to a forward mode when the rider pushes the operation handle forwards once in the state that the operation handle is returned to its original position during driving; and
when the rider pulls the operation handle toward his or her chest in the state that the driving direction is changed into the backward mode, driving the wheelchair backwards while the steering unit mounted at the end of the operation handle has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that this method is obvious
Regarding claim 2, the method of driving a wheelchair power apparatus for electronic driving conversion comprising the steps of: driving a wheelchair forwards while a steering unit mounted at an end of an operation handle rotates at a predetermined angle when a rider pulls the operation handle toward his or her chest, wherein a driving speed increases as a rotation angle of the steering unit increases gradually;
when the rider removes the power to pull the operation handle during forward driving, returning the operation handle to its original position by restoring power of the coil spring mounted on the steering unit, and stopping the wheelchair while the operation handle is returned to its original position;
changing the driving direction from a forward mode to a backward mode or from a backward mode to a forward mode when  the rider presses a driving direction change button in the state that the operation handle is returned to its original position during driving; and

Regarding claim 3, the method of driving a wheelchair power apparatus for electronic driving conversion comprising the steps of: changing a driving mode into a forward mode, and at the same time, driving a wheelchair forwards while a steering unit mounted at an end of an operation handle rotates at a predetermined angle when a rider pulls the operation handle toward his or her chest, wherein a driving speed increases as a rotation angle of the steering unit increases gradually; when the rider removes the power to pull the operation handle during forward driving, returning the operation handle to its original position by restoring power of the coil spring mounted on the steering unit, and stopping the wheelchair while the operation handle is returned to its original position; in the state that the operation handle is returned to its original position during driving, when the rider pulls the operation handle forwards, changing the driving mode into the backward mode, and driving the wheelchair backwards while the steering unit mounted at the end of the operation handle rotates at a predetermined angle, wherein the driving speed increases as the rotation angle of the steering unit increases gradually has not been found within the prior art. Moreover there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 4, the method of driving a wheelchair power apparatus for electronic driving conversion comprising the steps of: driving a wheelchair forwards while a steering unit .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611